Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered October 30, 1996, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the People’s failure to produce an audiotape claimed to contain a pretrial interview *501of a trial witness did not constitute a Rosario violation, as there was no indication that the interview was successfully recorded (see, CPL 240.45 [1] [a]; People v Rosario, 9 NY2d 286, cert denied 368 US 866; People v Ray, 224 AD2d 722; People v Perez, 209 AD2d 643; People v Barnes, 200 AD2d 751; People v Dudley, 156 AD2d 581; People v Littles, 192 AD2d 314).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. Bracken, J. P., Santucci, Friedmann and Florio, JJ., concur.